     Case 3:18-cv-00809-HEH Document 10 Filed 02/27/19 Page 1 of 1 PageID# 93




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


YURI TUPPINCE,

              Plaintiff,

V.                                                  Civil Action No. 3:18cv809-HEH


STRATFORD UNIVERSITY,INC.,

              Defendant.


                                     FINAL ORDER


        THIS MATTER is before the Court on a Joint Stipulation of Dismissal with

Prejudice(ECF No.9)filed by the parties pursuant to Federal Rule of Civil Procedure

41(a)(l)(ii). It appearing to this Court that all matters of controversy have been fully

resolved and compromised, it is HEREBY ORDERED that this action is DISMISSED

WITH PREJUDICE,each party to bear its own costs and attorneys' fees.

        The Clerk is directed to send a copy ofthis Order to all counsel ofrecord.

        It is so ORDERED.



                                                                  /s/
                                                  Henry E. Hudson
                                                  Senior United States District Judge

Date:"
Richmond, VA
